We live in an age of
unpredictable threats, against which there may be no
airtight security measures. Tragedy could strike in the
form of a deadly epidemic. It could be the handiwork
of terrorists, like the attacks against New York City on
11 September 2001 or the Bali bombings of 2002. It
could be a convulsion of nature, like the tsunami that
demolished the Indonesian province of Aceh and
nearby Indian Ocean Rim areas, or the storm tide that
drowned New Orleans and much of Louisiana recently.
On the tragedy of New Orleans, we extend our
deepest condolences to the American people.
We Indonesians know too well the enormous
suffering that a natural catastrophe can bring. In Aceh
alone, the tsunami of 26 December 2004 killed outright
some 130,000 individuals. It destroyed 220,000 homes
and displaced 572,000 individuals. Some 100,000
persons are still missing and presumed dead. The death
toll would have been higher were it not for the quick
and vigorous response of the international community
and the United Nations. For that, the Indonesian people
29

are deeply grateful. The outpouring of sympathy and
solidarity, as well as humanitarian assistance from all
over the world, deeply touched us.
Eleven days after the tragedy, we hosted in
Jakarta a special summit of the Association of
Southeast Asian Nations (ASEAN) on the aftermath of
the earthquake and tsunami. At that summit, world
leaders and the United Nations Secretary-General, as
well as representatives of multilateral institutions,
worked out a system of coordination and division of
labour in attending to the stricken countries. Pledges
were made of urgently needed assistance. A decision
was reached to develop a multi-nodal early warning
system covering the Indian Ocean Rim countries.
Within ASEAN, an agreement to establish stand-by
arrangements to mitigate natural disasters was
concluded last July. Those efforts were reflected in
General Assembly resolution 59/233, initiated by
ASEAN and sponsored by more than 130 United
Nations Members.
The reconstruction and rehabilitation of Aceh got
off to an early start as the emergency relief phase was
completed ahead of schedule. A master plan for
reconstruction and rehabilitation was then devised. An
agency for the reconstruction and rehabilitation of
Aceh was established and given broad powers.
Through the World Bank’s Multi-Donor Trust Fund
and bilateral mechanisms with donors, we have
instituted a strict system that guarantees transparency
and accountability in the disbursement of funds.
Rehabilitation and development, however, cannot
run smoothly without peace. And for many years there
has been no peace. Before the tsunami, Aceh saw three
decades of armed conflict caused by perceived
economic injustices. Many Acehnese felt that they
were not being given a fair deal by the central
Government. As the conflict raged and took a heavy
toll on human life, a vicious cycle was at work:
violence impoverished the people, and in their poverty
many resorted to violence.
In the spirit of reform and in a democratic
environment, efforts to address the problem of Aceh
through dialogue and reconciliation were initiated in
2000. Those efforts led to the signing of a final
agreement in Helsinki last month. That was the silver
lining in the cloud of 26 December; it opened the eyes
of both sides to the hopelessness of the situation
without peace.
It helps that there is international support for the
peace process. At our invitation, the European Union
and ASEAN contributing countries have provided
monitors for the implementation of the peace
agreement. In a way, it has created a precedent for the
collaboration of two regional organizations in
peacebuilding.
The decommissioning and destruction of rebel
weapons are working according to the peace
agreement. The former rebels are back in the fold of
the unitary Republic of Indonesia and are fighting on
the same side as the Government in the struggle against
poverty.
Peace and development in Aceh are the fruits of
reform and democratization, which are pervading all of
Indonesia. Starting this year, all local officials,
governors, regents and mayors are directly elected by
the people. Whereas the former rebel leaders once
sought power through the bullet, they can now seek
their legitimate aspirations through the ballot.
Since 1998, we have enhanced our political
institutions through constitutional amendments. We
have overhauled our legal system, and we are adopting
high standards of good governance in the corporate and
public sector. We have pursued vigorous campaigns
against corruption.
We are now pursuing an economic strategy that is
pro-growth, pro-poor and pro-job. We are
strengthening the export sector, promoting investments
to create jobs and speeding up rural economic
development. In a few weeks, we will put in place a
social safety net that will cushion the impact of high
oil prices on the poor. We are on target with our
Millennium Development Goals on poverty reduction.
Wherever there is social unrest in Indonesia, we
bring justice and foster dialogue and reconciliation, as
we did in Aceh.
In the same spirit of reconciliation, Indonesia and
neighbouring Timor-Leste have reached out to each
other so that both nations might together close a
painful chapter in our shared history. Together, we
have established a commission of truth and friendship,
tasked to bring about exposure of the truth and
acknowledgement of responsibility for the human
rights violations committed prior to and immediately
after the popular consultations held in Timor-Leste in
1999. The commission started its work last August.
30

The fledgling democracies of the two countries stand a
better of chance of succeeding if they work together in
a spirit of reconciliation, friendship and cooperation,
complementing the prosecutorial justice that has been
carried out in Indonesia and Timor-Leste.
With our other closest neighbours in South-East
Asia, we are striving hard to become an ASEAN
community that is at peace with itself and all others —
a prosperous ASEAN living in harmony within the
community of caring societies that we have long
envisioned. We hope to see ASEAN play a pivotal role
in the evolution of a new equilibrium in the Asia-
Pacific region that will consolidate the peaceful
engagement of regional Powers with one another.
Today, ASEAN already serves as the driving force
towards the development of an East Asian economic
community.
We Indonesians love to build bridges. Last April,
we served as host to the representatives of 106 Asian
and African countries, many of them heads of State or
Government, for the Asian-African Summit of 2005.
During that historic Summit, we put in place the
cornerstone for a bridge of cooperation across the
Indian Ocean — the New Asian-African Strategic
Partnership — on behalf of the 4.6 billion people of the
two continents. Through the Partnership, both
continents will intensify their political solidarity,
economic cooperation and socio-cultural relations,
including technical cooperation and human resources
development.
The establishment of the Partnership was the
most meaningful way in which we could observe the
Golden Jubilee of the 1955 Asian-African Conference
held in Bandung, which heralded the emergence of
many new sovereign nations from the shadow of
colonialism. In those formative years of ours, we
sought to reform international relations through the
United Nations.
Today, we feel called upon to seek reform of the
United Nations itself, for we are faced with the
formidable challenges of development, security and
human rights — three challenges that are interlinked
and interdependent and that cannot be addressed
separately. We therefore need a United Nations that is
more effective and efficient and more democratic and
accountable to its Members — an Organization with a
balanced focus on those three challenges.
We need a reformed Security Council that is more
democratically representative. As the Asia-Pacific
region is home to more than half of the human race and
is the cradle of ancient civilizations and religions, we
in Indonesia feel that it should have more seats on the
Council. Moreover, we must do away with the right of
the veto.
We cannot afford to exclude global disarmament
and non-proliferation from our agenda. We are not rid
of the danger of nuclear annihilation. At the same time,
developing countries must be allowed to engage in the
peaceful use of nuclear energy to hasten their
development.
We need a Peacebuilding Commission to help
countries in conflict make the transition from war to
durable peace. The Commission must work in
coordination with the Security Council and the
Economic and Social Council, under the mandate of
the General Assembly.
With regard to the fight against terrorism, we
hope that a comprehensive convention can be
concluded soon. International cooperation to address
this problem should include efforts to deal with its root
causes. We also hold that no human right may be
sacrificed and that no international law may be violated
in the fight against terrorism.
We in Indonesia believe that interfaith dialogue
and cooperation to empower moderate voices can
significantly reduce violent radicalism. That is why we
have sponsored and hosted Asia-Pacific and Asian-
European dialogues on interfaith cooperation.
We urge that the Economic and Social Council be
empowered to effectively review and coordinate
international cooperation for development.
The envisaged Human Rights Council must
uphold human rights as universal, indivisible and
interdependent. It should be free from politicization
and double standards; instead, it should promote
dialogue as well as concrete cooperation. It should be a
subsidiary body to the General Assembly.
Finally, no effort aimed at United Nations reform
can be complete unless it affirms and makes a reality
the central role of the General Assembly as the main
deliberative body of the United Nations.
It may not be realistic to hope that these reforms
will be realized this week or in the months to come. We
31

the Members of the United Nations are not sufficiently
in concert to achieve an early breakthrough. But we
who desire reform must keep faith and persevere.
For three decades, armed conflict smouldered in
Aceh, until it became clear to both sides that the only
way out of a tragic situation was the way of peace. For
more than three decades, Indonesian reformists
struggled against the crushing weight of an
authoritarian regime, until it became clear that our only
way out of the Asian crisis was through democratic
reform.
We do not know when the moment of truth will
come for the United Nations. We hope that it will
come, not in the wake of a crisis, but at the dawning of
a more enlightened time. Above all, we must never
lose hope in the Organization’s capacity for reform, its
perfectibility. We must keep on working — even harder
than before. Then, when the moment of truth comes,
we will be ready to seize the opportunity.